Chief Judge Mallard
concurring in the result.
On the basis of what was said by this court in Pinyatello v. State, 14 N.C. App. 706, 189 S.E. 2d 574 (1972), I concur in the result reached that the superior court was correct in denying petitioner credit for time spent in custody awaiting trial and denying petitioner credit for time spent in custody pending appeal.
While I agree that ordinarily this court is not bound by the “pronouncements” of the United States Circuit Courts, I do not agree with the broad statement in the majority opinion that “(t)his court is not bound by the pronouncements of the United States Circuit Courts.” For some exceptions to such rule, see 21 C.J.S., Courts, §§ 538, 543.
I do not agree that State v. Barber, 278 N.C. 268, 179 S.E. 2d 404 (1971), is authority for the all-inclusive and broad statement in the majority opinion that “(t)his court is not bound by the pronouncements of the United States Circuit Courts.” What the Supreme Court did hold in State v. Barber, supra, was that the ruling of the Fourth Circuit Court of Appeals in a specific Maryland case was not binding on the Supreme Court of North Carolina.